Exhibit EMPLOYMENT AND NON-COMPETITION AGREEMENT This Employment and Non-Competition Agreement (“Agreement”)is entered into as of the 1st day of May, 2008 (the “Effective Date”), between Vantage International Payroll Co., a Cayman Island Company (“Company”), and Donald Munro (“Employee” or “Executive”). R E C I T A L S: WHEREAS, Executive is to be employed as an integral part of its management who participates in the decision-making process relative to short and long-term planning and policy for the Company, will serve on the Company’s Executive Management Committee; WHEREAS, the Company desires to obtain assurances from the Executive that he will devote his best efforts to the Company and will not enter into competition with the Company, solicit its customers, or solicit employees of the Company after termination of his employment; WHEREAS, Executive will serve as a key employee with special and unique talents and skills of peculiar benefit and importance to the Company; and WHEREAS, Executive is desirous of committing himself to serve on the terms herein provided; and NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below, the Parties agree as follows: 1. EMPLOYMENT TERM AND DUTIES 1.1Term of Employment.
